DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 - in line 2, “the diameter” lacks antecedent basis.
	Claim 10 - in line 2, “the clip” lacks antecedent basis.
	Claim 12 - in line 1, “said clip” lacks antecedent basis.
Claim 13 - in line 1, “the clip” lacks antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbring et al(2016/0220259, hereinafter Abbring).

Claim 11 - Abbring teaches a method of controlling blood flow through a vein including: a coil implant having a first plurality of coils and a second plurality of coils (through an upper wall and a lower wall of the vein) the implant is capable of passing through the wall as claimed and there is no method step of passing the implant through the walls, wherein the coils are constrained in a straightened configuration, inside element -4-; releasing the first plurality of coils beneath the lower wall of the vein so that the coils expand to assume a coiled shape to engage the lower wall, as shown in 

Claim 12 - Abbring teaches wherein said clip is configured for facilitating collapse of said vein under external pressure applied thereto, see paragraph [0025].

Claim 16 - Abbring teaches wherein the coil implant elastically recoils and foreshortens to compress the vein so that open lumens are left on each side of the vein to provide controlled blood flow, see paragraph [0026].

Allowable Subject Matter
Claim 2-8 are allowed.

Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2012/0053598 teaches a helical fastener but does not teach sealing veins or the claimed structure to deliver the fastener.
	US Patents 6,113,611, 5,782,844 and 7,618,427 teach helical fasteners with a variety of delivery devices but do not teach the structure set forth by applicant to delivery the connector or the method as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791